DETAILED ACTION
Applicant's submission filed on July 29, 2022 in response to Office Action dated May 4, 2022 has been entered. Claims 1, 3-20 are pending in this application.

Response to Amendment
Applicant’s arguments with respect to claims 1, 3-20 have been considered but are moot in view of new ground of necessitated due to claim amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 12, 14-15, 17-18 are rejected under 35 U.S.C. 102(a)(1) anticipated as being anticipated by Onohara (US Patent Application Publication No. 2018/0139071).
Regarding claim 9, Onohara teaches an audio playback control method, applied to a first audio playback device, wherein the audio playback control method comprises:
playing (Fig. 6 steps ST305, ST306, ST307) continuously media content played on a terminal (Fig. 6 Mobile terminal), which is triggered in response to a distance between the first audio playback device (Fig. 6 Apparatus B’) and the terminal (Fig. 6 Mobile terminal) reaching a 40communicable distance for near field communication (Fig. 6 step ST305, Paragraphs 0053, 0066, 0094-0095, 0105, 0106 dynamically configured near field communication), during a process of playing the media content on the terminal (Fig. 6 content already played after step ST302), without user operations on the terminal (Paragraphs 0092-0106 devices automatically performing distance calculation, comparing distance to threshold and exchanging instructions to switch media playing without any user operations on the terminal); and
stopping playing the media content (Fig. 5 Step ST212), in response to a second audio playback device being triggered to play the media content (Fig. 5 steps ST207, ST208), during a process of playing the media content on the first audio playback device (Fig. 5 content already played after step ST203) (Paragraphs 0092-0117) (Paragraphs 0007-0037, 0048-0157 for complete details).
Regarding claim 12, Onohara teaches an audio playback control method, applied to a second audio playback device, wherein the audio playback control method comprises:
playing continuously (Fig. 5 step 208) media content played on a first audio playback device (Fig. 5 content already played after step ST203), which is triggered in response to a distance between the second audio playback device and a terminal reaching a communicable distance for near field communication (Fig. 5 steps ST206, ST207, Paragraphs 0053, 0066, 0094-0095, 0105, 0106 dynamically configured near field communication) or a distance between the second audio playback device and the first audio playback device reaching the communicable distance for near field communication, during a process of playing the media content on the first audio playback device, without user operations on the terminal (Paragraphs 0092-0106 devices automatically performing distance calculation, comparing distance to threshold and exchanging instructions to switch media playing without any user operations on the terminal).
Regarding claim 14, Onohara teaches an audio playback control apparatus (Figs. 1-3, 7) implementing the audio playback control method according to claim 9, comprising: memory for storing processor-executable instructions; and a processor configured to execute the instructions to perform operations of the audio playback control method (Paragraphs 0055-0069, claim 13).
Regarding claim 15, Onohara teaches an audio playback control apparatus (Figs. 1-3, 7) implementing the audio playback control method according to claim 12, comprising: memory for storing processor-executable instructions; and a processor configured to execute the instructions to perform operations of the audio playback control method (Paragraphs 0055-0069, claim 13).
Regarding claim 17, Onohara teaches a non-transitory computer-readable storage medium, wherein when instructions in the storage medium are executed by a processor of a mobile terminal, the mobile terminal is enabled to execute the audio playback control method according to claim 9 (Paragraphs 0055-0069).
Regarding claim 18, Onohara teaches a non-transitory computer-readable storage medium, wherein when instructions in the storage medium are executed by a processor of a mobile terminal, the mobile terminal is enabled to execute the audio playback control method according to claim 12 (Paragraphs 0055-0069).

Claims 12, 15, 18 are rejected under 35 U.S.C. 102(a)(1) anticipated as being anticipated by Goldman (US Patent Application Publication No. 2014/0376737).
Regarding claim 12, Goldman teaches an audio playback control method, applied to a second audio playback device, wherein the audio playback control method comprises:
playing continuously (playing on speaker phone) media content played on a first audio playback device (content played on headset), which is triggered in response to a distance between the second audio playback device and a terminal reaching a communicable distance for near field communication or a distance between the second audio playback device and the first audio playback device reaching the communicable distance for near field communication (headset in proximity of speaker phone), during a process of playing the media content on the first audio playback device, without user operations on the terminal (Paragraphs 0013, 0018-0023, 0039-0041, 0045-0047 distance between headset and speaker phone as peer devices, receiving audio transfer from headset to speaker phone).
Regarding claim 15, Goldman teaches an audio playback control apparatus (Fig. 1) implementing the audio playback control method according to claim 12 comprising: memory for storing processor-executable instructions; and a processor configured to execute the instructions to perform operations of the audio playback control method (Fig. 1 items 1-3, Paragraphs 0039-0040, 0046 smartphones, headset, speaker phone being programmed. Note: these components are well known in the art to include memory and processor to be programmed. The Applicant is advised to refer to Onohara (US Patent Application Publication No. 2018/0139071) Paragraphs 0055-0069 for such common knowledge.).
Regarding claim 18, Goldman teaches a non-transitory computer-readable storage medium, wherein when instructions in the storage medium are executed by a processor of a mobile terminal, the mobile terminal is enabled to execute the audio playback control method according to claim 12 (Fig. 1 item 1, Paragraphs 0039-0040, 0046 smartphones as audio rendering device being programmed. Note: it was well known in the art for the smartphone to include memory and processor to be programmed. The Applicant is advised to refer to Onohara (US Patent Application Publication No. 2018/0139071) Paragraphs 0055-0069 for such common knowledge. ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, 13, 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Onohara (US Patent Application Publication No. 2018/0139071), and further in view of Goldman (US Patent Application Publication No. 2014/0376737).
Regarding claim 1, Onohara teaches an audio playback control method, applied to a terminal, comprising:
triggering switching (Fig. 6 steps ST305, ST306, ST308) an audio of media content played (Fig. 6 content already played after step ST302) on the terminal (Fig. 6 Mobile terminal) to a first audio playback device (Fig. 6 Apparatus B’) for playback (Fig. 6 step ST307), in response to a distance between the terminal and the first audio playback device reaching a communicable distance for near field communication (Fig. 6 step ST305, Paragraphs 0053, 0066, 0094-0095, 0105, 0106 dynamically configured near field communication), during a process of playing the media content on the terminal (Fig. 6 content already played after step ST302) (Paragraphs 0107-0117); and
switching (Fig. 5 steps ST206, ST207, ST211, ST212) the audio of the media content played (Fig. 5 content already played after step ST203) on the first audio playback device (Fig. 5 Apparatus A) to a second audio playback device (Fig. 5 Apparatus B) for playback (Fig. 5 step ST208), in response to the second audio playback device being triggered to play the media content (Fig. 5 steps ST206, ST207), during a process of playing the media content on the first audio playback device (Fig. 5 content already played after step ST203), without user operations on the terminal (Paragraphs 0092-0106 devices automatically performing distance calculation, comparing distance to threshold and exchanging instructions to switch media playing without any user operations on the terminal) (Paragraphs 0007-0037, 0048-0157 for complete details).
Onohara teaches various combinations of conditions of transferring media content playback based on detecting the proximity (communicable distance) of playback devices (Paragraphs 0119-0129), and establishing a wireless connection with the second audio playback device (Fig. 5 steps ST205, ST206, ST207); determining a current playback point of the media content played by the first audio playback device; and playing the media content from the current playback point by the second audio playback device by controlling (Fig. 5 ST208, Paragraphs 0011, 0120 seamless transfer), Onohara does not explicitly teach the case that the second audio playback device being triggered to play the media content comprises: the distance between the second audio playback device and the first audio playback device reaching the communicable distance for near field communication.
However, in the similar field, Goldman teaches causing the second audio playback device being triggered to play the media content when the distance between the first audio playback device and the second audio playback device reaches the communicable distance for near field communication (Paragraphs 0013, 0018-0023, 0039-0041, 0044-0047 distance between headset and speaker phone as peer devices, receiving audio transfer request and confirmation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Onohara to cause the second audio playback device being triggered to play the media content when the distance between the first audio playback device and the second audio playback device reaches the communicable distance for near field communication as taught by Goldman so that “The audio transfer step may be initiated when the first and second audio rendering devices are brought within an activation distance of each other” (Goldman, Paragraph 0015).
Regarding claim 3, Onohara teaches wherein the second audio playback device is another audio playback device (Fig. 5 Apparatus B) different from the terminal (Fig. 5 Mobile terminal) and the first audio playback device (Fig. 5 Apparatus A); and the second audio playback device being triggered to play the media content comprises: a distance between the another audio playback device and one of the terminal and the first audio playback device reaching the communicable distance for 38near field communication (Fig. 5 step ST206) (Paragraphs 0092-0106). Goldman teaches wherein the second audio playback device is another audio playback device (speaker phone) different from the terminal (smart phone) and the first audio playback device (headset); and the second audio playback device being triggered to play the media content comprises: a distance between the another audio playback device and one of the terminal and the first audio playback device reaching the communicable distance for 38near field communication (Paragraphs 0039-0040).
Regarding claim 4, Onohara teaches wherein the switching the audio of the media content played on the first audio playback device to the second audio playback device for playback comprises: controlling the first audio playback device to stop playing the media content (Fig. 5 steps ST211, ST212), and determining a playback interruption point; and playing the media content from the playback interruption point (Paragraphs 0011, 0120 seamless transfer).
Regarding claim 5, Onohara teaches wherein for the case that the distance between the terminal and the another audio playback device reaches the communicable distance for near field communication, the switching the audio of the media content played on the first audio playback device to the second audio playback device for playback comprises: establishing a wireless connection with the second audio playback device (Fig. 5 steps ST205, ST206, ST207); determining a current playback point of the media content played by the first audio playback device; and controlling the second audio playback device to play the media content from the current playback point (Fig. 5 ST208, Paragraphs 0011, 0120 seamless transfer).
Regarding claim 6, Goldman teaches that the distance between the first audio playback device (headphone) and the another audio playback device (speakerphone) reaches the communicable distance for near field communication, the switching the audio of the media content played on the first audio playback device to the second audio playback device for playback comprises: receiving a playback switching request sent by one of the first audio playback device and the second audio playback device (headset sending information about smartphone as a switching request); establishing a wireless connection with the second audio playback device (wireless connection between smart phone and speaker phone); determining a current playback point of the media content played by the first audio playback device; and controlling the second audio playback device to play the media content from the current playback point (conversation switched without any interruption) (Paragraphs 0018-0023, 0039-0040, 0044-0046 distance between headphone and speaker phone as peer devices, receiving audio transfer request and switching audio without any interruption).
Regarding claim 7, Onohara teaches wherein the method further comprises at least one of the following operations: controlling the first audio playback device to stop playing the media content by the first audio playback device by controlling the first audio playback device (Fig. 5 steps ST211, ST212); and disconnecting the wireless connection with the first audio playback device, wherein the wireless connection is used to transmit the media content with the first audio playback device (Fig. 5 step ST202, ST211) (Paragraphs 0092-0106).
Regarding claim 8, Onohara teaches wherein the second audio playback device is another audio playback device (Fig. 5 Apparatus B) different from the terminal (Fig. 5 Mobile terminal) and the first audio playback device (Fig. 5 Apparatus A); and the second audio playback device being triggered to play the media content comprises: a distance between the second audio playback device and the terminal being less than the distance between the first audio playback device and the terminal (Fig. 5 steps ST206-ST208, ST210) (Paragraphs 0092-0106).
Regarding claim 13, Onohara teaches an audio playback control apparatus (Figs. 1-3, 7) implementing the audio playback control method according to claim 1, comprising: memory for storing processor-executable instructions; and a processor configured to execute the instructions to perform operations of the audio playback control method (Paragraphs 0055-0069, claim 13).
Regarding claim 16, Onohara teaches a non-transitory computer-readable storage medium, wherein when instructions in the storage medium are executed by a processor of a mobile terminal, the mobile terminal is enabled to execute the audio playback control method according to claim 1 (Paragraphs 0055-0069).
Regarding claim 19, Onohara teaches a smart home system (Figs. 1, 3, Paragraphs 0048-0049, 0065, 0075, 0078. 0108, 0114, 0127 home network system) implementing the audio playback control method according to claim 1, comprising the first audio playback device and the second audio playback device (Figs. 1, 3, 7 multiple playback devices), wherein the first audio playback device and the second audio playback device are configured to realize relaying and playing the media content of the terminal based on proximity to the terminal (Paragraphs 0048-0056, 0092-0129).
Regarding claim 20, Onohara teaches wherein the smart home system is configured to automatically switching playing the media content of the terminal to one of a plurality of audio playback devices that is nearest to the terminal continuously, while stopping playing the media content of the terminal on other of the plurality of audio playback devices (Paragraphs 0048-0056, 0092-0129).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Onohara (US Patent Application Publication No. 2018/0139071) as applied to claim 9 above, and further in view of Goldman (US Patent Application Publication No. 2014/0376737).
Regarding claim 10, Onohara teaches the stopping playing the media content (Fig. 5 steps ST211, ST212), in response to the second audio playback device being triggered to play the media content (Fig. 5 steps ST207, ST208), during the process of playing the media content on the first audio playback device (Fig. 5 content already played after step ST203), but Onohara does not teach explicitly teach stopping playing the media content, in response to a distance between the first audio playback device and the second audio playback device reaching the communicable distance for near field communication, during the process of playing the media content on the first audio playback device.
However, in the similar field, Goldman teaches stopping playing the media content, in response to a distance between the first audio playback device and the second audio playback device reaching the communicable distance for near field communication, during the process of playing the media content on the first audio playback device (Paragraphs 0018-0023, 0039-0040, 0044-0046 distance between headphone and speaker phone as peer devices and transferring audio playback based on distance between headphone and speaker phone).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Onohara to stop playing the media content, in response to a distance between the first audio playback device and the second audio playback device reaching the communicable distance for near field communication, during the process of playing the media content on the first audio playback device as taught by Goldman so that “the user can continue his phone conversation with hardly any noticeably interruption” (Goldman, Paragraph 0040).
Regarding claim 11, Goldman teaches wherein in response to the second audio playback device being another audio playback device different from the terminal and the first audio playback device, the method further comprises: sending a playback switching request to the terminal (Paragraphs 0022, 0044).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653